Citation Nr: 0209597	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  95-15 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for chronic low back 
strain, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1977 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which an increased evaluation for 
chronic low back strain was denied.  In his August 1994 
Notice of Disagreement the veteran informed the St. 
Petersburg, Florida RO that he moved to Georgia and requested 
that his file be transferred to the Atlanta, Georgia RO.  

The Board remanded this matter in May 1997.  The requested 
development has been accomplished and the issue has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Symptomatology associated with the service-connected 
chronic low back strain is undeterminable.  

2.  Symptomatology associated with osteomyelitis in L4-L5 
vertebral bodies, degenerative disc disease at L4-L5, right-
sided herniated disc at L5-S1 and status post laminectomies, 
L3-L5, are manifestations of a non-service connected disease 
or injury.


CONCLUSION OF LAW

Chronic low back strain is no more than 20 percent disabling.  
38 U.S.C. §§ 1155, 5100, 5102, 5103A, 5107(b) (2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The April 1994 and January 1995 rating decisions, January 
1995 Statement of the Case, August 2001 RO letter as well as 
the April 2002 Supplemental Statement of the Case informed 
the veteran of the evidence needed to substantiate the claim.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C. 
§§ 5102, 5103A (2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159(b)).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C. § 5103A (2002); 66 Fed. Reg. 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The veteran was afforded a VA examination in December 1998.  
See 38 U.S.C. § 5103A (2002); 66 Fed. Reg. 45,631 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2001).

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in disability rating is at issue, the present 
level of disability is of primary concern.  While the entire 
recorded history of a disability is to be reviewed by the 
rating specialist, the regulations do not give past medical 
report precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record shows that the RO has not expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001).  The United States Court of Appeals for 
Veterans Claims (the Court), has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from considering whether 
referral to the appropriate first-line official is required.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court 
has also held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only when circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218,227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of the assignment of an extraschedular 
rating.

The veteran's service-connected chronic low back strain is 
currently rated as 20 percent disabling under Diagnostic Code 
5295 for lumbosacral strain.  Severe lumbosacral strain; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign; marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, is assigned a 40 percent rating.  Lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, is assigned a 
20 percent rating.  38 C.F.R. § 4.71a; Diagnostic Code 5295 
(2001).  

VA hospitalization and outpatient treatment records, dated 
October 1993 to August 2000, show that the veteran was 
treated for chronic lumbosacral pain, osteomyelitis in L4-L5 
vertebral bodies, degenerative disc disease at L4-L5 and 
right-sided herniated disc at L5-S1.  Several laminectomies, 
L3-L5, were performed.  

At the December 1998 VA examination the veteran had a healed 
midline incision extending from L1 to S1 which was nontender.  
He had tenderness at his L5-S1 and L4-L5 articulations with 
marked limitation of motion of the lumbar spine measuring 25 
degrees of flexion, 5 degrees of hyperextension, 20 degrees 
of lateral bending bilaterally and 25 degrees rotation 
bilaterally.  Flexion and extension appeared to elicit 
considerable discomfort, lateral bending and rotation less 
so.  Neurological examination of the veteran's lower 
extremities revealed markedly positive straight leg raising 
bilaterally, the right much more severe than the left.  He 
had slightly decreased right ankle jerk as compared to the 
left but intact sensory and motor function in both lower 
extremities.  The impression was chronic lumbosacral 
instability secondary to multiple laminectomies with 
herniated lumbar discs, specifically L4-L5.  

The December 1998 VA examiner, Dr. Hoffman, commented that 
the veteran had a long history of lumbosacral problems which 
he dated back to an injury occurring while in the U. S. Navy 
in 1978.  Apparently the veteran's chronic low back pain led 
to his medical discharge from the U. S. Navy one year later.  
But the medical records submitted approximately one week 
after his examination in December 1998 and reviewed by Dr. 
Hoffman extensively reveal that on a VA Hospital medical 
examination in January 1979 the veteran did not remember any 
specific injury to his back but had chronic pain in those 
areas.  At that time his examination revealed some spasm in 
the paravertebral muscles of the lumbar area and normal 
neurological examination.  

The veteran subsequently was involved in a motor vehicle 
accident in 1983 or 1984, following which he was found to 
have a herniated L4-L5 disc and for which he underwent a 
laminectomy.  Subsequent to that time he was in a second 
motor vehicle accident in July 1989.  Following that in 1993 
at the VA hospital in Miami, Florida he underwent three 
operative procedures consisting apparently of L3-L5 
laminectomy, in which he developed a dural leak which 
required two additional surgeries and a prolonged 
hospitalization.  The veteran remained under the care of the 
VA hospital.  

Dr. Hoffman opined that considering the veteran's protracted 
course and the relatively mild history of back injury in 1978 
it would appear much more likely that his present back 
difficulty dates back to the motor vehicle accident in 1983 
which led shortly thereafter to his first laminectomy and 
discectomy.  The examiner felt that the veteran's service-
connected low back problems were clearly disassociated from 
his subsequent diagnosed herniated L3-L4 disc.  

A higher evaluation for chronic low back strain is not 
warranted.  As was documented by Dr. Hoffman the current back 
disability is almost entirely the result of non-service-
connected injuries.  Because the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided, the Board cannot assign a higher evaluation under 
the criteria for evaluating lumbosacral strain.  38 C.F.R. § 
4.14 (2000).  

The Board has also considered the application of 38 C.F.R. §§ 
4.40 and 4.45 when rating the service-connected chronic low 
back strain.  Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson v. 
Brown, 9 Vet. App. 7, 10-11 (1996).  But since the current 
back symptomatology dates back to the motor vehicle accident 
in 1983, 38 C.F.R. §§ 4.40 and 4.45 when rating the service-
connected chronic low back strain is not for application.  

The Board has considered whether the veteran could be 
afforded a higher evaluation under another applicable 
Diagnostic Code, but find that where, as here, the law 
specifically provides schedular criteria to evaluate the 
veteran's service- connected disability (chronic low back 
strain / lumbosacral strain) it would be improper for the 
Board to rate his disability by an analogy to another code 
section.  See Bowers v. Derwinski, 2 Vet. App. 675, 676 
(1992).  We have considered whether a higher evaluation could 
be afforded under the criteria for rating limitation of 
motion in the lumbar spine, 38 C.F.R. § 4.71a; Diagnostic 
Code 5292.  A higher evaluation is not assignable under this 
Diagnostic Code as the Dr. Hoffman has indicated considering 
the veteran's protracted course and the relatively mild 
history of back injury in 1978 it would appear much more 
likely that his present back difficulty dates back to the 
motor vehicle accident in 1983.  

The service-connected chronic low back strain should not be 
evaluated under the criteria for rating intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Dr. 
Hoffman felt that the veteran's service-connected chronic low 
back strain was clearly disassociated from his subsequent 
diagnosed herniated L3-L4 disc.  

The preponderance of the evidence is against the claim for an 
increased rating for chronic low back strain and there is no 
doubt to be resolved.  38 U.S.C. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An increased evaluation for chronic low back strain is 
denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

